Citation Nr: 0309433	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-01 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for the claimed 
residuals of a bilateral leg injury.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 RO decision, which denied service 
connection for a cervical spine disorder and residuals of a 
bilateral leg injury.  

The appeal is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of this 
proceeding for VA.  



REMAND

In a December 2002 letter, the Board informed the veteran 
that it was undertaking additional development on the issues 
of service connection for a cervical spine disorder and 
residuals of a bilateral leg injury.  

The Board informed the veteran that it was developing his 
case rather than remanding it to the RO.  Such development 
was undertaken pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  

Also in its letter of December 2002, the Board requested the 
veteran to furnish additional information and evidence 
regarding treatment of his claimed disabilities, and to 
provide a thorough description of the accident in service 
that he alleged was the cause of his current claimed 
disabilities.  

The Board also informed him that he would be afforded a VA 
examination in regard to his claims.  Although the veteran 
did not respond to the Board's letter, he did report to a VA 
examination that was conducted in January 2003 in order to 
determine whether any disabilities of the cervical spine and 
legs were related to his period of service.  

Subsequently, in a decision of the U.S. Court of Appeals for 
the Federal Circuit, D.A.V. et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003), the Court invalidated 38 C.F.R. 
§19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by the VA authorizing the Board to, among other things, 
correct a procedural defect or undertake additional 
development in a case, without having to remand the case to 
the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant case, the RO shall initially 
consider the evidence obtained by the Board when it undertook 
additional development of the case.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above-described Federal Circuit decision, a 
remand to the RO is required.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claims (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claims.  

The RO must ensure compliance with the notice and duty to 
assist provisions contained in the VCAA, to include sending 
any additional letters to the veteran as deemed appropriate.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond, in 
accordance with statutory law.  

A review of the record indicates that the RO has not provided 
the veteran with sufficient notification of the redefined 
obligations of the VA as contained in the VCAA.  This due 
process deficiency must be addressed on remand.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes the issuance of 
letters to the veteran, as deemed 
appropriate, in regard to notifying him of 
what information or evidence was needed 
from him and what the VA has done and will 
do to assist him in substantiating his 
claims.  The veteran must be afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond to any 
notices.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for a cervical spine disorder 
and residuals of a bilateral leg injury.  
If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




